Citation Nr: 0005607	
Decision Date: 03/01/00    Archive Date: 03/14/00

DOCKET NO.  98-16 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for a left knee 
disorder, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for a left hip 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served in the Army National Guard for several 
years.  He served on active duty from November 1990 to July 
1991.

This appeal arose from a June 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied an increased evaluation 
for the service-connected left knee disability and which 
denied service connection for a left hip disorder.

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1995).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter "the Court"), 
has recently held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from considering whether referral to the 
appropriate first-line official is required.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of the assignment of an extraschedular rating.



FINDINGS OF FACT

1.  The veteran's left knee disability is manifested by 
subjective complaints of pain, with no objective evidence of 
tenderness, deformity, edema, subluxation or instability and 
with some limitation of motion and x-ray evidence of mild 
degenerative joint disease (DJD) in the patellofemoral joint.

2.  The veteran has not been shown by credible evidence to 
suffer from a left hip injury that can be related to his 
period of service.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for the service-
connected left knee disability have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, Codes 
5003, 5010, 5257, 5260, 5261 (1999).

2.  The veteran has not presented evidence of a well grounded 
claim for service connection for a left hip disorder.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an increased 
evaluation for the service-connected left 
knee disability

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to based upon lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In evaluating a service-connected disability involving a 
joint rated on limitation of motion, the Board must also 
consider functional loss due to weakness, fatigability, 
incoordination or pain on movement of joint under the 
provisions of 38 C.F.R. § 4.45 (1999).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints. Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations. The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59 (1999).

According to the applicable criteria, arthritis due to 
trauma, substantiated by x-ray findings, is rated as 
degenerative arthritis.  38 C.F.R. Part 4, Code 5010 (1999).  
Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, an evaluation of 10 percent is applied for 
each major joint or group of minor joints affected by 
limitation of motion.  These 10 percent evaluations are 
combined, not added, under the diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. Part 4, Code 5003 
(1999).

Slight impairment of either knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
disability evaluation.  A 20 percent evaluation requires 
moderate impairment.  38 C.F.R. Part 4, Code 5257 (1999).  A 
10 percent evaluation is also warranted when flexion is 
limited to 45 degrees or when extension is limited to 10 
degrees.  A 20 percent evaluation requires flexion limited to 
30 degrees or extension limited to 15 degrees.  38 C.F.R. 
Part 4, Codes 5260, 5261 (1999).

The veteran was treated on an outpatient basis by a private 
physician in September 1997.  On the 16th, he noted that he 
had had soreness ever since the original injury in 1991.  He 
was no acute distress at the time of this examination and he 
did not walk with a list or a limp.  He reported generalized 
tenderness on palpation of the lateral and medial 
compartment.  Range of motion was full and there was minimal 
laxity of the anterior cruciate ligament.  The McMurray's 
sign was negative and there was mild effusion.  No gross 
laxity of the medial or lateral collateral ligaments was 
noted.  The impression was possible tear of the anterior 
cruciate.  On the 27th, an MRI showed truncation of the 
medial meniscus, possible partial tear.  It was noted that he 
required passive and active quadriceps resistive exercises.

VA outpatient treatment records from April 1996 to February 
1997 show that the veteran was seen on November 14, 1996 for 
complaints of a recurrence of his left knee pain.  He was 
ambulating well and no swelling was present.  The diagnosis 
was unstable left knee.  On February 27, 1997, he was noted 
to be tender under the patella and there was slight A/P 
laxity.  An x-ray showed mild patellofemoral DJD.  The 
impression was patellofemoral syndrome.

VA examined the veteran in January 1998.  He reported chronic 
pain, especially after walking, jogging or prolonged 
standing.  He had not noted any swelling and he commented 
that he did use a brace.  The objective examination noted no 
tenderness, deformity or edema.  The knee was stable.  Range 
of motion was from 0 to 129 degrees.  The diagnosis was 
chronic left knee pain, status post remote injury.  His 
functional loss due to pain was noted to be moderate.  

After a careful review of the evidence of record, it is found 
that an evaluation in excess of 10 percent for the service-
connected left knee disability is not warranted.  The most 
recent examination did not suggest that he suffers from a 
moderate impairment of the left knee.  There was no 
tenderness, swelling, deformity or edema present.  There was 
no reference to recurrent subluxation or lateral instability 
(in fact the knee was noted to be stable).  Flexion was not 
limited to 30 degrees and extension was not limited to 15 
degrees.  While the examiner mentioned that he had moderate 
functional loss due to pain, there was no objective evidence 
of excess fatigability, incoordination or weakness upon 
movement.  Therefore, it is found that the 10 percent 
disability evaluation currently assigned adequately 
compensates the veteran for his present degree of impairment.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 10 percent for the service-connected left knee 
disability.


II.  Entitlement to service connection 
for a left hip disability

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, one which is plausible.  If he has not 
presented a well grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
his claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  As will be explained 
below, it is found that his claim is not well grounded.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

The veteran has claimed that he injured his left hip at the 
same time that he injured his left knee in February 1991.  
The objective service medical records included a report of 
treatment received on February 25, 1991 following a motor 
vehicle accident.  He indicated that he had been a passenger 
in a five ton truck that had overturned.  At that time, he 
made complaints concerning his left upper arm, left knee and 
right lower extremity, which had numerous abrasions.  He 
specifically denied any other injuries.  No reference was 
made in the remaining service medical records of complaints 
involving the left hip.  The June 8, 1991 redeployment 
screening examination contained no mention of the left hip.

VA outpatient treatment records developed between February 
and September 1992 noted the veteran's complaints of trouble 
with his left hip on February 25, 1992.  The assessment was 
bursitis of the left greater trochanter.  

The veteran was afforded a Persian Gulf Registry examination 
in April 1993.  He denied any problems except for his left 
knee.  He made no mention of his left hip.  The only 
musculoskeletal disorder noted was of the left knee.

The veteran was then treated on an outpatient basis by VA.  
On September 3, 1993, he complained of left hip pain.  He was 
tender to palpation over the left greater trochanter.  His 
gait was steady.  The diagnosis was recurrent left trochanter 
bursitis.  On September 14, 1994, he again presented with 
pain of the left hip.  The impression was recurrent left hip 
trochanter bursitis.  A VA examination performed in April 
1995 noted his history of left trochanter bursitis, which had 
improved with injections of steroids.  A VA outpatient 
treatment record from March 1996 noted his continued 
treatment with steroid injections for left trochanter 
bursitis.

VA examined the veteran in January 1998.  He told the 
examiner that he had injured his left hip during a 1991 motor 
vehicle accident.  He indicated that his hip would hurt with 
walking, jogging, or prolonged standing.  He had noticed no 
swelling.  The objective examination found no edema, 
tenderness or deformity.  Internal rotation was to 24 
degrees; external rotation was to 55 degrees; adduction was 
to 28 degrees; abduction was to 38 degrees; flexion was to 
103 degrees and extension was to 3 degrees.  An x-ray was 
normal.  The diagnosis was chronic pain of the left hip, 
status post remote injury.  Functional loss due to pain was 
described as moderate.

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992). 

In the instant case, the objective evidence shows that the 
veteran currently suffers from bursitis of the left greater 
trochanter.  Therefore, one element of a well grounded claim, 
the existence of a current disability, has been established.  
However, there is no evidence that the veteran suffered an 
injury to the left hip in service.  The records pertaining to 
the February 1991 accident noted that his complaints were of 
injuries to the left knee, left upper extremity and right 
lower extremity.  He did not refer to any left hip 
involvement at the time of the original injury, nor did he 
report any left hip complaints during the remainder of his 
service.  Moreover, the redeployment screening examination 
conducted in June 1991 made no mention of any left hip 
complaints.  Therefore, despite the January 1998 VA 
examiner's comment relating the veteran's left hip pain to a 
remote injury (which was based upon history as supplied by 
the veteran), it is found that there is no objective evidence 
of any injury to the left hip experienced in service.  
Therefore, the existence of an injury in service has not been 
established.  Based on the foregoing, it is found that the 
veteran has not presented credible evidence of a well 
grounded claim for service connection for a left hip 
disorder.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).

It is also found that there is no prejudice to the veteran in 
denying this claim as not well grounded, even though the RO 
decision was on the merits.  Edenfield v. Brown, 8 Vet. App. 
384 (1995).


ORDER

An evaluation in excess of 10 percent for the service-
connected left knee disorder is denied.

Service connection for a left hip disability is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

